Citation Nr: 1602571	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  14-11 582	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection residuals of a cold injury to the bilateral feet.

2.  Entitlement to service connection residuals of a cold injury to the bilateral hands.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for loss of teeth, to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for low testosterone, to include as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for throat/larynx cancer, to include as due to exposure to contaminated water at Camp Lejeune.



REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964 
.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9, the Veteran checked the box requesting an in-person hearing before a Veterans Law Judge (VLJ), sitting at the RO (a Travel Board hearing).  In a March 2015 letter, the Veteran was informed that he had been scheduled for a videoconference hearing to be held at the Pittsburgh, Pennsylvania, RO on May 20, 2015.  In response to the notice, the Veteran informed that RO that he did not wish to have a hearing by videoconferencing and preferred to wait for a Travel Board hearing.  No such Travel Board hearing was scheduled and it was noted that the Veteran failed to report for his scheduled May 2015 videoconference hearing.  In correspondence received in December 2015, the Veteran's newly appointed attorney indicated that the Veteran still desired to present testimony at a Board hearing, although requested that the Veteran be scheduled "for a personal hearing via teleconference at the Pittsburgh [RO]."  In light of the Veteran's expressed desire for a Travel Board hearing and his response to the May 2015 hearing notification letter, it has been determined that he presented good cause to have his hearing rescheduled.  38 C.F.R. § 20.704(c).  However, as the Veteran's attorney has since requested a Board videoconference hearing, such should be scheduled on remand.
 
Accordingly, the case is REMANDED to the AOJ for the following action:

Schedule the Veteran for a Board videoconference hearing, as requested by his attorney in December 2015.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


